DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuyama (US 2014/0147693) in view of Yajima (US 20140239672).
With respect to claim 1, Yasuyama teaches a method of making a press formed product, the method comprising forming a blank member comprising a superposed reinforcing member by bonding a main steel plate and a reinforcement steel plate by continuous or intermittent laser welding the main steel plate and the reinforcement steel plate at a superposed portion thereof, heating the superposed blank member to a temperature higher than the Ac3 point (i.e. austenite transformation temperature), thereby transforming the superposed blank member to austenite, then forming a press formed product by press forming the superposed blank member. (para. 21-32, 71-72; Fig. 4).
Yasuyama teaches that the superposed blank is hot-press formed after heating to a temperature higher than the austenite transformation temperature and discloses quenching hardening and obtaining improved strengthening due to transformation to martensite (para. 156-158), but the reference is ambiguous as to whether such quenching and martensitic transformation is merely disclosed as beneficial or whether the reference’s method comprises steps of quenching (i.e. rapidly cooling) the superposed blank member so as to transform the blank member into martensite.
Yajima teaches a method of press forming a steel product, the method comprising spot welding a lower reinforcement member and upper member which are superposed to form a blank member, then hot pressing the blank member. (para. 29-31, 33-34; Fig. 1). Yajima teaches that the hot-pressing method comprises heating a steel member to the austenite transformation point or higher then quenching by a mold (i.e. die) to transform the austenite structure to martensite. (para. 27).  
Thus, Yasuyama and Yajima are both drawn to hot press forming a superposed blank member comprised of a steel member and a superposed welded reinforcement member, wherein the hot press forming may comprise a step of heating the blank member to a temperature higher than an austenite transformation temperature to transform the superposed blank member into austenite.  It would have been obvious to one of ordinary skill in the art to modify the method of Yasuyama to form the press formed product by press forming in a mold which rapidly cools the austenitic superposed blank member so as to transform the superposed blank member into martensite, as taught by Yajima, in order to obtain a higher strength press formed product.
With respect to Claim 2, Yasuyama teaches continuous laser welding the main steel plate and the reinforcement steel plate using any width of weld sufficient to prevent peeling and the location/shape of the welds may be suitably set in accordance with formability at the time of forming and the properties required of the formed member, for example, a straight line and thus teaches wherein the continuous welding of the main steel plate and the reinforcement plate forms a welding pattern and teaches examples including a straight line. (para. 29, 87-94, 100-108; Fig. 4(a)).
With respect to Claim 3, Yasuyama teaches wherein the weld constitutes, for example, a straight line or curve and thus teaches wherein the welding pattern a continuous line pattern formed by connecting a single start point and a single end point. (para. 29, 87-94, 100-108; Fig. 4(a), 4(c), 4(d)).
With respect to Claim 4, Yasuyama teaches wherein the weld constitutes, for example, a straight line or curve and thus teaches embodiments where only one continuous line pattern is formed in the superposed portion. (para. 29, 87-94, 100-108; Fig. 4(a), 4(c), 4(d)).
With respect to Claim 5, Yasuyama teaches wherein the weld constitutes, for example, a waveform. (Fig. 4(d)).
With respect to Claim 6, Yasuyama teaches wherein the weld constitutes, for example, a straight line. (Fig. 4(a)).
With respect to Claim 8, Yasuyama teaches wherein the weld constitutes, for example, an arc/curve. (Figs. 4(e), 4(f), 4(g), 4(h)).
With respect to Claims 7 and 9-10, Yasuyama teaches continuous laser welding the main steel plate and the reinforcement steel plate using any width of weld sufficient to prevent peeling and the location/shape of the welds may be suitably set in accordance with formability at the time of forming and the properties required of the formed member and thus teaches that the length and location/shape of the welding pattern is a result effective variable and may be suitably tailored based on, for example, the properties required of the formed member. (para. 29, 87-94, 100-108; Figs. 3-5).  The reference teaches examples including a straight or curving lines, including intersecting curves. (Figs. 3-5).  While Yasuyama does not teach specific embodiments comprising a ring, spiral or whorl welding pattern, it would have been obvious to one of ordinary skill in the art to select any optimum or workable weld pattern featuring straight and/or curved lines, including a ring, spiral, or whorl, such that the pattern may include a single continuous welding pattern formed in the superposed position so long as the weld pattern and which is sufficient to prevent peeling of the reinforcement plate form the main plate.
Moreover, merely changing the shape of the weld pattern from, for example, intersecting arcs to a ring, spiral, or whorl, would have been prima facie obviousness to one of ordinary skill in the art.  MPEP 2144.05; Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima (US 20140239672) in view of Yasuyama (US 2014/0147693).
With respect to claim 1, Yajima teaches a method of making a press formed product, the method comprising forming a blank member comprising a superposed reinforcing member by bonding a main steel plate (3a) and a reinforcement steel plate (3b) by spot welding the main steel plate and the reinforcement steel plate at a superposed portion thereof, heating the superposed blank member to a temperature higher than the austenite transformation temperature, thereby transforming the superposed blank member to austenite, then forming a press formed product by press forming the superposed blank member wherein the mold (i.e. dies) quenches (i.e. rapidly cools) the superposed blank member into martensite. (2-31, 33-34; Fig. 1).
Yajima is silent as to whether the spot welding of the main steel plate and reinforcement steel plate comprises continuous laser welding.
Yasuyama teaches a method of making a press formed product, the method comprising forming a blank member comprising a superposed reinforcing member by bonding a main steel plate and a reinforcement steel plate by continuous welding the main steel plate and the reinforcement steel plate at a superposed portion thereof, heating the superposed blank member to a temperature higher than the Ac3 point (i.e. austenite transformation temperature), thereby transforming the superposed blank member to austenite, then forming a press formed product by press forming the superposed blank member. (para. 21-32, 71-72; Fig. 4).
Thus, Yasuyama and Yajima are both drawn to hot press forming a superposed blank member comprised of a steel member and a superposed welded reinforcement member, wherein the hot press forming may comprise a step of heating the blank member to a temperature higher than an austenite transformation temperature to transform the superposed blank member into austenite.  It would have been obvious to one of ordinary skill in the art to modify the method of Yajima to perform spot welding to attach the reinforcement member to the main member by continuous laser welding, as taught by Yasuyama, in order to obtain a superposed blank member in which the reinforcement member does not peel off. (see Yasuyama, para. 87-88).
 With respect to Claim 2, Yasuyama teaches continuous laser welding the main steel plate and the reinforcement steel plate using any width of weld sufficient to prevent peeling and the location/shape of the welds may be suitably set in accordance with formability at the time of forming and the properties required of the formed member, for example, a straight line and thus teaches wherein the continuous welding of the main steel plate and the reinforcement plate forms a welding pattern and teaches examples including a straight line. (para. 29, 87-94, 100-108; Fig. 4(a)).  It would have been obvious to one of ordinary skill in the art to modify the method of Yajima, to perform a continuous laser weld with a pattern as taught by Yasuyama (here, a line shape and for each respective limitation/pattern in claims 3-10 below), in order to obtain a superposed blank member which resists peeling.  
With respect to Claim 3, Yasuyama teaches wherein the weld constitutes, for example, a straight line or curve and thus teaches wherein the welding pattern a continuous line pattern formed by connecting a single start point and a single end point. (para. 29, 87-94, 100-108; Fig. 4(a), 4(c), 4(d)).
With respect to Claim 4, Yasuyama teaches wherein the weld constitutes, for example, a straight line or curve and thus teaches embodiments where only one continuous line pattern is formed in the superposed portion. (para. 29, 87-94, 100-108; Fig. 4(a), 4(c), 4(d)).
With respect to Claim 5, Yasuyama teaches wherein the weld constitutes, for example, a waveform. (Fig. 4(d)).
With respect to Claim 6, Yasuyama teaches wherein the weld constitutes, for example, a straight line. (Fig. 4(a)).
With respect to Claim 8, Yasuyama teaches wherein the weld constitutes, for example, an arc/curve. (Figs. 4(e), 4(f), 4(g), 4(h)).
With respect to Claims 7 and 9-10, Yajima in view of Yasuyama teach continuous laser welding the main steel plate and the reinforcement steel plate, and Yasuma, in particular, teaches using any width of weld sufficient to prevent peeling and the location/shape of the welds may be suitably set in accordance with formability at the time of forming and the properties required of the formed member and thus teaches that the length and location/shape of the welding pattern is a result effective variable and may be suitably tailored based on, for example, the properties required of the formed member. (para. 29, 87-94, 100-108; Figs. 3-5).  The reference teaches examples including a straight or curving lines, including intersecting curves. (Figs. 3-5).  While Yasuyama and Yajima do not teach specific embodiments comprising a ring, spiral or whorl welding pattern, it would have been obvious to one of ordinary skill in the art to select any optimum or workable weld pattern in the method of Yajima in view of Yasuyama featuring straight and/or curved lines, including a ring, spiral, or whorl, such that the pattern may include a single continuous welding pattern formed in the superposed position so long as the weld pattern and which is sufficient to prevent peeling of the reinforcement plate form the main plate.
Moreover, merely changing the shape of the weld pattern from, for example, intersecting arcs to a ring, spiral, or whorl, would have been prima facie obviousness to one of ordinary skill in the art.  MPEP 2144.05; Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735